Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 2, it is unclear of the structural relationship of the distributor with respect to the communication device.  In accordance to fig. 3 of the specification, this can be resolved by amending as “distributor of the communication device” or “distribution unit of the communication device.”

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
a cheering detection unit configured to detect cheering of the distributor avatar by a first viewer avatar; and 
a reaction unit configured to make a first motion toward the first viewer avatar that cheered an action performed by the distributor avatar, wherein the first motion is different from a second motion 
a distribution unit configured to receive and distributes distributor motions by the distribution avatar from a distributor terminal and that receives and distributes avatar motions by the viewer avatars from viewer terminals; 
a cheering detecting unit configured to receive cheering signals for the distributor avatar from a viewer terminal; and 
a reaction unit configured to make a first distributor motion performed by the distributor avatar be distributed to a viewer terminal that sent the cheering signal different from a second distributor motion performed by the distributor avatar be distributed to a viewer terminal that did not send a cheering signal when a reaction motion is sent in response to cheering of the distributor avatar, of claim 5 (fig. 3 and 6); and 
detecting cheering of the distributor avatar by a first viewer avatar; and 
making a first motion toward the first viewer avatar that cheered a motion performed by the distributor avatar different from a second motion toward a second viewer avatar that did not cheer an action performed by the distributor avatar when the distributor avatar reacts to cheering, of claim 6 (fig. 6).
Goldman et al. (US 2011/0225519), hereinafter Goldman, teaches a social media platform for sharing entertainment in an environment that simulates a live experience. The social media platform comprises a virtual social venue populated by an audience of animated avatars who express positive and negative responses (such as cheering, jeering, and gesturing) to the entertainment presented to them. The virtual social venue comprises a virtual three-dimensional representation of a gathering place (such as a theater, stadium, or arena) for presenting entertainment. The audience includes live avatars, ghost avatars, and/or programmed avatars. Live avatars represent users who control their avatars' expressions .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628